Title: From Thomas Jefferson to James Monroe, [6 February 1785]
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
[6 Feb. 1785]

You were informed by my letters of Nov. 11 and Jan. 14. that the cypher established between us would not explain a syllable of your letters. Those of Nov. 1. and Dec. 14. having rendered me extremely desirous of decyphering them, I sat to work with a resolution to effect it if possible. I soon found that they were written by your first cypher. To this therefore I applied myself and after several days spent on it I was able to set to rights the many errors of your copyist, whose inattention alone had induced those difficulties. I found the numbers in my copy and yours to correspond as follows.


from
1….153. was right.



154. in yours corresponded to 185 in mine


 from
156
  to 205
  in yours corresponded to from
186 to 235 in mine


  
  206
  to 236
  corresponded to
154 to 184


  
  237
  to 248
  to
236 to 247


  
  268
  to 352
  
266 to 350


  
  359
  to 454
  
356 to 451


  
  456
  to 551
  
452 to 547


  
  558
  to 989
  
553 to 984


  
  994,995
  
988,989


  
  996, 997
  
01, 02


  
  02, 03, 04, 05, 06, 07, 08, 09
  
06, 07, 08, 09, 009, 008, 007, 006.


  
  006, 002, 017, 016, 060, 050, 032, 041,042
  
  002, 017, 013, 012, 020, 021, 036,045,046.



The remaining numbers of the cypher either did not enter into your letters at all, or not often enough to detect the errors. I have now therefore completely decyphered your letters of June 1. June 25. Nov. 1. and Dec. 14. At present my only uneasiness is about my letters which have gone to you in cypher. That of Nov. 11. must have been in the 1st. cypher. For this reason I have noted to you the differences in our copies as above, that you may translate my numbers into yours. As I received the 2d. cypher the 29th. of Nov. I think it probable that my letters of Dec. 10. and Jan. 14. were written by that. If they were, I am in hopes you will have understood them. If they were written by the 1st. you will now be able by translating the numbers to understand them also; and thus this comedy of errors will be cleared up. Since writing so far I have made out a table adjusting the numbers in my copy to those in yours, which will enable you to translate with ease.
Our business goes on very slowly. No answers from Spain or Britain. The backwardness of the latter is not new. Perhaps Mr. Jay or Mr. Lawrence [Laurens] who have been at that court since the present ministry have been in place may have been able to account for this on better grounds than we can. The English parliament Irish parliament and Irish convention sitting together will surely bring their disputes to a crisis. Scotland too seems to be stepping in as a third party with her difficulties. And their affairs in the East Indies are in a wretched situation. The opposition have opened their campain on the East India regulations, the proceedings with Ireland, and the late taxes. The minister having declared he will propose a plan of parliamentary reform, they have taken the contrary side of course on that question. I am anxious to see whether the parliament will take any and what steps as to our commerce. The effecting treaties with the powers holding possessions in the West Indies I consider as the important part of our business. It is not of great consequence whether the others treat or not. Perhaps trade may go on with them well enough without. But Britain, Spain, Portugal [and] France are consequent, and Holland, Denmark [and] Sweden may be of service too. We have hitherto waited for favorable circumstances to press matters with France. We are now about to do it tho I cannot say the prospect is good. The merchants of this country are very clamorous against our admission into the West Indies and ministers are afraid for their places. The pamphlet which I send you is approved by the sensible people here, and I am in hopes has been of some service. There are warm ones writ against it. Our affairs with the  pyratical states are distressing. It is impossible I fear to find out what is given by other countries. Either shame or jealousy makes them wish to keep it secret. Several of their ministers to whom we have applied have promised to procure information. These pyrates are contemptibly weak. Morocco who has first dared to commit an outrage on us owns only four or five frigates, of 18 or 20 guns. There is not a port in their country which has more than 13. feet water. Tunis is not quite so strong (having 3. or 4. frigates only, small and worthless), is more mercantile than predatory, and would easily be led to treat, either by money or fear. Tripoli has one frigate only. Algiers alone possesses any power, and they are brave. As far as I have been able to discover she possesses about 16. vessels from 22 up to 52 guns. But the vessels of all these powers are wretched in the last degree, being mostly built of the discordant peices of other vessels which they take and pull asunder. Their cordage and sails are of the same kind, taken from vessels of different sizes and forms, seldom any two guns of the same bore, and all of them light. These states too are divided, and jealous of each other, and especially of Algiers the most powerful. The others would willingly see her reduced. We have two plans to pursue. The one to carry nothing for ourselves, and thereby render ourselves invulnerable to the European states; the other (which our country will be for) is to carry as much as possible. But this will require a protecting force on the sea. Otherwise the smallest powers in Europe, every one which possesses a single ship of the line may dictate to us, and enforce their demands by captures on our commerce. Some naval force then is necessary if we mean to be commercial. Can we have a better occasion of beginning one? Or find a foe more certainly within our dimensions? The motives pleading for war rather than tribute are numerous and honourable, those opposing them are mean and shortsighted: however if it be decided that their peace shall be bought it shall engage my most earnest endeavours. It is as incertain as ever whether we are to have war or peace.—The ministers of this country intimate peace and Monsr. de Maillebois who is to command the Dutch army is not set out. I should consider his departure as an indication of war.
I must pray you to send your letters by the French packet. They come by that conveyance with certainty, having first undergone the ceremony of being opened and read in the post office which I am told is done in every country in Europe. Letters by the way of England are sometimes months getting from London here. Give  me fully always the Congressional news, and by every letter if you please the journals of Congress.
I would make an additional observation or two as to the pyratical states. If we enter into treaty there, a consul must be kept with each to recover our vessels taken in breach of their treaty. For these violations they practise constantly against the strongest nations, and the vessels so taken are recovered with trouble and always some loss and considerable delay. The attempts heretofore made to suppress these powers have been to exterminate them at one blow. They are too numerous and powerful by land for that. A small effort, but long continued, seems to be the only method. By suppressing their marine and trade totally and continuing this till the present race of seamen should be pretty well out of the way and the younger people betaken to husbandry for which their soil and climate is well fitted, these nests of banditti might be reformed. I am not well enough acquainted with the present dispositions of the European courts to say whether a general confederacy might be formed for suppressing these pyracies. Such as should refuse would give us a just right to turn pyrates also on their West India trade, and to require an annual tribute which might reimburse what we may be obliged to pay to obtain a safe navigation in their seas. Were we possessed even of a small naval force what a bridle would it be in the mouths of the West India powers and how respectfully would they demean themselves toward us. Be assured that the present disrespect of the nations of Europe for us will inevitably bring on insults which must involve us in war. A coward is much more exposed to quarrels than a man of spirit.
Be so good as to present one of the pamphlets with my esteem to Mr. Gherry and let him know he is a letter in my debt. I am Dr. Sir Yours affectionately,

Th: Jefferson

